     Case: 3:19-cv-50072 Document #: 26 Filed: 09/09/20 Page 1 of 17 PageID #:1259




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                  WESTERN DIVISION

Maddison W.,                                    )
                                                )
        Plaintiff,                              )
                                                )
v.                                              )        No. 19 CV 50072
                                                )        Magistrate Judge Lisa A. Jensen
Andrew Marshall Saul,                           )
Commissioner of Social Security,                )
                                                )
        Defendant.                              )

                            MEMORANDUM OPINION AND ORDER

        Plaintiff Maddison W. 1 brings this action under 42 U.S.C. § 405(g) challenging the denial

of disability benefits. The parties consented to the jurisdiction of the United States Magistrate

Judge pursuant to 28 U.S.C. § 636(c). For the reasons set forth below, the ALJ’s decision is

affirmed.

                                            I. Background

        Plaintiff is 43 years old. She filed for disability insurance benefits and supplemental

security income in September 2015, alleging disability beginning June 15, 2014 based on her

back, neck, shoulder, arm, and hand pain as well as depression and anxiety. Because Plaintiff’s

appeal is based on the step two determination and the weight given to Dr. Anatoly Rozman’s and

Dr. Tyler Gunderson’s opinions, the Court will confine the background to the medical history

relevant to those issues.

        Plaintiff has had back pain since 2011. Before the alleged onset date, Dr. Todd Alexander

performed a L5-S1 fusion in November 2011. R. 707. In January 2014, Plaintiff went to the


1
 The administrative record shows that Plaintiff’s previous name was Michael. Plaintiff has since legally
changed her name, and her preferred pronoun is she/her. The Court will use this pronoun throughout the
opinion.
   Case: 3:19-cv-50072 Document #: 26 Filed: 09/09/20 Page 2 of 17 PageID #:1260




emergency room for neck and left shoulder pain after pulling apart 300-pound doors and lifting

100 pounds. R. 514. Plaintiff worked as a machine operator.

       In the following month, Dr. Rozman, a board-certified physical medicine and

rehabilitation specialist, noted on physical examination that Plaintiff had pain to palpation of the

facet joints at C6-7 on the left side as well as swelling. Muscle stretch reflex was decreased at the

triceps and preserved in the biceps and pronator. There was mild weakness on extension of the

left elbow as well as abduction of the left shoulder to 5-/5 to 4+/5. She had pain to palpation of

the upper thoracic muscle on the left side. She also had pain on palpation of the left shoulder.

Empty can, lift-off and drop tests were negative. Dr. Rozman diagnosed Plaintiff with

cervicalgia/cervical disc disease/cervical radiculopathy. R. 640. He ordered an MRI, ordered

Plaintiff off work and adjusted her pain medications. Id.

       The MRI of the cervical spine, performed in March 2014, showed no disc herniation or

spinal canal stenosis and mild, if any, narrowing of the neural foramina at C5-6. R. 639. Dr.

Rozman conducted a nerve conduction study on March 12, 2014, which revealed no strong

electrodiagnostic evidence of cervical radiculopathy, very mild carpal tunnel on the left side as

well as very mild radial nerve neuropathy on the left side. Plaintiff had 7/10 pain in her neck

with pain on palpation of her cervical paraspinal muscles. She also had a positive compression

test, spasm of the cervical paraspinal muscles and pain on extension of the cervical spine more

than 10 degrees, especially on the left side. Dr. Rozman’s diagnosis was cervical facet joint

disease, recurrent carpal tunnel syndrome and mild radial nerve neuropathy. R. 635. He ordered

Plaintiff off work, continued her pain medications and ordered physical therapy. On April 22,

2014, Dr. Rozman noted Spurling’s Maneuver and Hoffmann’s test were positive. Plaintiff had




                                                 2
   Case: 3:19-cv-50072 Document #: 26 Filed: 09/09/20 Page 3 of 17 PageID #:1261




pain to palpation of the cervical paraspinal muscle with spasm. Strength in her upper and lower

extremities was 5-/5. She was referred to Dr. Alexander, a neurosurgeon, for a consultation.

        In April 2014, Plaintiff saw Dr. Alexander who opined that her recent MRI was

essentially normal and noted a past May 2013 MRI that showed some mild spondylosis but was

not significant. R. 631. Plaintiff complained of pain in her neck and left upper extremity as well

as numbness and tingling in the left hand. Her left arm gets weak with any activity and she has

difficulty going up stairs. On examination, she had voluntary decreased range of motion in all

directions. She had no observable muscle tenderness on her cervical spine, her motor strength

was 5/5, she had negative Hoffmann’s sign and sensation was intact. Dr. Alexander could not

explain Plaintiff’s symptoms and did not think Plaintiff suffered any significant work-related

injury. Id.

        In June 2014, pain specialist Dr. Howard Weiss examined Plaintiff. He assessed that

Plaintiff had symptoms consistent with a left lower cervical radiculitis, but that Plaintiff was

neurologically normal and there was no abnormality on the MRI that explained her complaints.

However, Dr. Weiss administered pain injections. R. 721. Dr. Morris Marc Soriano, a

neurosurgeon, performed a medical evaluation in October 2014 in relation to Plaintiff’s

workman’s compensation claim. He opined that Plaintiff did not require any further treatment

and was capable of a full return to work. R. 1060.

        With Dr. Rozman coordinating Plaintiff’s treatment plan, Plaintiff participated in

physical therapy, received several injections, and was trialed on several pain medications

including Zohydro, Methadone, Norco and Opana. R.616, 617, 622, 625. On May 25, 2015, Dr.

Rozman ordered an MRI of Plaintiff’s left shoulder. It revealed a glenoid labrum anterior

superior tear with communicating paralabral cyst of 5-6 mm size extending into the




                                                  3
   Case: 3:19-cv-50072 Document #: 26 Filed: 09/09/20 Page 4 of 17 PageID #:1262




coracohumeral ligament, but a normal rotator cuff. R. 604. Dr. Rozman referred Plaintiff to an

orthopedic surgeon specializing in labra tear/shoulder problems.

        In December 2015, Plaintiff underwent a physical consultative examination conducted by

Dr. K.P. Ramchandani. On physical examination, Plaintiff had a reduced range of motion of the

cervical spine, lumbar spine, bilateral hips, and left shoulder. She had positive straight leg raises

at 60 degrees on the right and 45 degrees on the left. There was reduced sensation to touch and

pinprick in the little fingers bilaterally, right ring finger, lateral aspect of the left leg and dorsum

of the left foot. Plaintiff retained a normal gait, was able to walk on heels and toes, was unable to

squat, had 5/5 strength in all extremities and 5/5 grip strength bilaterally. She was able to make a

fist, pick up objects, open and close the door, oppose the thumb to fingers, and flip pages. R.

645-51. Plaintiff was diagnosed with disc disease of the lumbar spine with radiculopathy of the

left lower extremity, labral tear of the left shoulder, spondylosis of the cervical spine, bilateral

ulnar neuritis, anxiety and obesity. R. 646.

        In March 2017, Plaintiff was evaluated again for possible surgical intervention by Dr.

Tyler Gunderson, an orthopedic surgeon. Plaintiff complained of bilateral shoulder pain, left

greater than right. On physical examination, Plaintiff’s bilateral shoulders had full active and

passive range of motion, and no evidence of crepitus or instability. She had a negative drop arm

sign. She had 5/5 supraspinatus strength bilaterally. She had a positive Speed test with more pain

with resistance in forward elevation in a supinated position than in a pronated position. Dr.

Gunderson started her on physical therapy and gave her an injection into the left shoulder. She

was to come back in 6 weeks to evaluate the effectiveness of the injection and physical therapy.

Plaintiff returned to Dr. Gunderson on April 12, 2017. She reported that the injection helped for

only about 4 weeks. Plaintiff discussed going forward with a labral repair of her left shoulder




                                                    4
   Case: 3:19-cv-50072 Document #: 26 Filed: 09/09/20 Page 5 of 17 PageID #:1263




versus a tenotomy with labral debridement. Dr. Gunderson ordered a right shoulder MRI, and

Plaintiff was to schedule her left shoulder surgery at her discretion. R. 791. She returned on April

19, 2017 for a follow up on her right shoulder MRI. She reported that her left shoulder injection

did not result in any significant pain reduction. Dr. Gunderson noted that the April 2017 MRI of

Plaintiff’s right shoulder was “somewhat equivocal.” R. 786. There was no rotator cuff tear,

small possible superior labral tear, but no other major findings. He noted that Plaintiff reported

that she had most of her symptoms when her arms were abducted, such as when riding her

motorcycle or with traction on her arms. Thus, Dr. Gunderson was concerned that she may have

a variant of thoracic outlet syndrome. He was going to send Plaintiff to a vascular surgeon for

further evaluation before proceeding with shoulder surgery.

       On April 19, 2017, Dr. Gunderson also filled out a functional capacity form. Dr.

Gunderson opined that Plaintiff could lift up to 5 pounds frequently, occasionally lift up to 10

pounds, and rarely lift 15 pounds or more. Plaintiff could sit for 8 hours and stand for 4 hours in

an 8-hour workday. She would have to take 2 or 3 breaks, each lasting 10 to 15 minutes, during

the workday. She could use her bilateral hands 50 percent of the time, use her fingers 60 percent

of the time, and use her arms 10 percent of the time. Plaintiff would be off task more than 30

percent of the workday and would be absent or unable to complete a full workday 5 days or more

per month. R. 787-88.

       From February 2014 to September 2015, Dr. Rozman provided numerous opinions

indicating that Plaintiff could not do full-time work. For example, in February 2014 Dr. Rozman

advised that Plaintiff should be taken off work because it was not safe for her to do her job

because she operated heavy machinery. R. 640. In May 2014, Dr. Rozman opined that Plaintiff

could only perform light work but could not do it for more than 40 hours per week. R. 626-27. In




                                                 5
   Case: 3:19-cv-50072 Document #: 26 Filed: 09/09/20 Page 6 of 17 PageID #:1264




June 2014, Dr. Rozman stated that Plaintiff should not perform any lifting, pushing, carrying, or

above-the-shoulder activities. R. 625. Later in November, he opined that Plaintiff could return to

work but only for 4 hours per day for 2 months with no pushing or lifting more than 25 pounds.

R. 1123. In February 2015, Dr. Rozman said that Plaintiff exhausted her conservative treatment

and would not be able to return to work until she sees an orthopedic surgeon. R. 605. Then in

August and September 2015, Dr. Rozman opined that Plaintiff was unable to return to work until

her labral tear was fixed. R. 610-11.

       Later in March 2017, Dr. Rozman filled out a functional capacity form. He opined that

Plaintiff could frequently lift 5 pounds, occasionally lift 10 to 15 pounds and never lift 20 pounds

or more. Plaintiff could walk one city block without rest or severe pain but could not walk one

block or more on rough or uneven ground. She should have no problems stooping, crouching, or

bending. She could sit for 3 hours in an 8-hour workday. She could stand and walk for less than

one hour in an 8-hour workday. She would need a 5-minute unscheduled break after every 30

minutes during the workday. She would need the use of a cane for uneven/sloped surfaces.

Plaintiff could use her bilateral arms for reach 20% of the workday but would have no limitations

in the ability to use her bilateral hands or fingers. Plaintiff would be off task more than 30% of

the workday and would be absent from work 5 or more days per month and unable to complete

an 8-hour workday 5 or more days per month. R. 815-16.

       The administrative law judge (ALJ) held an administrative hearing on June 1, 2017.

Since her work injury, Plaintiff testified that she has participated in physical therapy, received

several injections, and has taken numerous pain medications. Her neck and shoulder pain

increased over time, and she has pain in both shoulders. While Plaintiff testified that she could

still function when her lower back pain is at its worst, she stated that exacerbations of her




                                                  6
   Case: 3:19-cv-50072 Document #: 26 Filed: 09/09/20 Page 7 of 17 PageID #:1265




neck/shoulder pain occur once or twice per week and make her immobile. She was not taking as

much pain medication at the time of the hearing because she could not tolerate it due to side

effects like fatigue. She testified that her impairments affect her ability to lift, squat, bend, stand,

reach, walk, sit, kneel, climb stairs, and remember and complete tasks. She could not bend over

to take dishes out of the dishwasher or reach up to put dishes away. She could lift a half gallon of

milk but could not lift or carry 8 pounds.

        She further testified that she could perform a sit-down job but would be limited by neck

and shoulder pain. She said that her shoulder and neck would flare up after 5 minutes of typing.

She also said that she plays videogames with her older daughter despite her symptoms.

Regarding her daily activities, Plaintiff testified that she cared for her infant daughter, including

feeding her bottles, changing her diapers, and carrying her in a fabric sling. Plaintiff also

reported some activities such as hopping out of the bed of a truck, assisting her stepfather in

performing an oil change, and playing videogames.

        On November 22, 2017, the ALJ issued her written opinion denying disability insurance

benefits and supplemental security income. The ALJ found the following severe impairments:

degenerative disk disease, degenerative joint disease, and depression. The ALJ found that

Plaintiff had the residual functional capacity (RFC) to perform light work. She can occasionally

balance, stoop, kneel, crouch, crawl, climb ramps and stairs but never climb ladders, ropes and

scaffolds. Plaintiff can occasionally push/pull and overhead reach with the left upper extremity

and frequently push/pull and overhead reach with the right extremity. She must avoid

concentrated exposure to extreme temperatures, wetness, and hazards of unprotected heights and

moving, dangerous machinery. She can learn, understand, remember, and carry out simple,

routine, and repetitive tasks and sustain them in 2-hour increments throughout the typical




                                                   7
   Case: 3:19-cv-50072 Document #: 26 Filed: 09/09/20 Page 8 of 17 PageID #:1266




workday. Considering Plaintiff’s age, education, work experience, and RFC, there are jobs that

exist in significant numbers in the national economy that Plaintiff can perform. Thus, the ALJ

found that Plaintiff was not disabled. Plaintiff now appeals the ALJ’s decision.

                                     II. Standard of Review

       The reviewing court reviews the ALJ’s determination to see if it is supported by

“substantial evidence,” meaning “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Moore v. Colvin, 743 F.3d 1118, 1120-21 (7th Cir. 2014)

(quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). Accordingly, the reviewing court

takes a very limited role and cannot displace the decision by reconsidering facts or evidence or

by making independent credibility determinations. Elder v. Astrue, 529 F.3d 408, 413 (7th Cir.

2008). “The ALJ is not required to mention every piece of evidence but must provide an

‘accurate and logical bridge’ between the evidence and the conclusion that the claimant is not

disabled, so that ‘as a reviewing court, we may assess the validity of the agency’s ultimate

findings and afford [the] claimant meaningful judicial review.’” Craft v. Astrue, 539 F.3d 668,

673 (7th Cir. 2008) (quoting Young v. Barnhart, 362 F.3d 995, 1002 (7th Cir. 2004)). An ALJ

only needs to “minimally articulate his reasons for crediting or rejecting evidence of disability.”

Clifford v. Apfel, 227 F.3d 863, 870 (7th Cir. 2000). But even when adequate record evidence

exists to support the ALJ’s decision, the decision will not be affirmed if the ALJ does not build

an accurate and logical bridge from the evidence to the conclusion. Berger v. Astrue, 516 F.3d

539, 544 (7th Cir. 2008). Moreover, federal courts cannot build a logical bridge on behalf of the

ALJ. See Mason v. Colvin, No. 13 C 2993, 2014 WL 5475480, at *5-7 (N.D. Ill. Oct. 29, 2014).




                                                 8
   Case: 3:19-cv-50072 Document #: 26 Filed: 09/09/20 Page 9 of 17 PageID #:1267




                                           III. Discussion

       Plaintiff challenges the ALJ’s step two determination and the weight given to Dr.

Rozman’s and Dr. Gunderson’s opinions. She also alleges that the ALJ impermissibly played

doctor. At the outset, the Court notes that many of Plaintiff’s arguments for remand are both

undeveloped and unclear. It is not for this Court to develop Plaintiff’s arguments or comb

through the record to find support. See Gross v. Town of Cicero, Ill., 619 F.3d 697, 704 (7th Cir.

2010) (explaining that it is not the court’s responsibility to research and construct the parties’

arguments); Crespo v. Colvin, 824 F.3d 667, 674 (7th Cir. 2016) (finding perfunctory and

undeveloped arguments forfeited.) Accordingly, the Court will address only the specific issues

raised in Plaintiff’s opening brief and will not speculate as to possible arguments Plaintiff was

attempting to make. See Olsen v. Colvin, 551 F. App’x 868, 875 (7th Cir. 2014) (noting that the

claimant has the “burden to show that the ALJ’s decision is not supported by substantial

evidence”). The Court will address Plaintiff’s arguments sequentially.

       A. Step Two Analysis

       Plaintiff first argues that the ALJ erroneously omitted carpal tunnel syndrome from

Plaintiff’s list of medically determinable impairments. At step two of the sequential analysis the

ALJ is required to determine whether the claimant has an impairment or combination of

impairments that is “severe.” 20 C.F.R. § 404.1520(a)(4)(ii). A “severe” impairment is an

impairment or combination of impairments that “significantly limits [one’s] physical or mental

ability to do basic work activities.” 20 C.F.R. § 404.1520(c). The burden is on the claimant to

prove that an impairment is severe. Zurawski v. Halter, 245 F.3d 881, 885-86 (7th Cir. 2001).

       The Commissioner argues that it was only necessary for the ALJ to find one severe

impairment before proceeding with the sequential analysis. The Commissioner is correct. “As




                                                  9
  Case: 3:19-cv-50072 Document #: 26 Filed: 09/09/20 Page 10 of 17 PageID #:1268




long as the ALJ determines that the claimant has one severe impairment, the ALJ will proceed to

the remaining steps of the evaluation process.” Castile v. Astrue, 617 F.3d 923, 926-27 (7th Cir.

2010). This step two determination of severity is “merely a threshold requirement.” Hickman v.

Apfel, 187 F.3d 683, 688 (7th Cir. 1999). Here, the ALJ found the following severe impairments:

degenerative disc disease, degenerative joint disease, and depression. R. 19. The ALJ met this

threshold requirement by finding at least one severe impairment and moved on to the next step.

       Despite Plaintiff’s assertions, Thomas v. Colvin, 826 F.3d 953 (7th Cir. 2016) does not

support her position. In Thomas, the Seventh Circuit remanded in part because the ALJ failed to

include the plaintiff’s fibromyalgia as a medically determinable impairment. Thomas, 826 F.3d

at 961. The ALJ did not find any severe impairments and denied benefits without continuing

through the remaining steps. Id. at 958. In contrast, the ALJ here found three severe impairments

and moved on to the remaining steps. Therefore, Thomas does not apply in this case.

       Moreover, even if there had been an error at step 2 by finding that Plaintiff’s carpel

tunnel syndrome was not a severe impairment, any error is harmless so long as the ALJ goes on

to address the impact of a claimant’s severe and non-severe impairments. See, e.g., Dorothy v.

Berryhill, No. 18 CV 50017, 2019 WL 2325998, at *2 (N.D. Ill. May 31, 2019). The ALJ did so

here with regard to Plaintiff’s carpal tunnel. The ALJ pointed to Dr. Rozman’s conclusion that

the testing he performed revealed only “very mild” carpel tunnel in the left hand. R 20, 940. The

ALJ also relied upon the December 2015 physical examination, which revealed that Plaintiff’s

grip strength was 5/5 bilaterally, she was able to make a fist, pick up objects, open and close the

door, oppose the thumb to fingers, flip pages and had a full range of motion in the bilateral

wrists. R. 20.




                                                10
    Case: 3:19-cv-50072 Document #: 26 Filed: 09/09/20 Page 11 of 17 PageID #:1269




        Plaintiff argues that the ALJ failed to consider Plaintiff’s complaints of intermittent

numbness in the left arm and fingers. As the Commissioner points out, however, these

complaints, even if fully accepted by the ALJ 2 did not establish functional limitations. Despite

these complaints, Plaintiff still had the above referenced normal hand and wrist findings. Thus,

the ALJ did not commit error at step 2.

        B. Weight Given to Treating Physician Opinions

        Next, Plaintiff argues that the ALJ failed to follow the treating physician rule 3 in

evaluating the weight to give to the opinions of Dr. Rozman and Dr. Gunderson. Both physicians

opined that Plaintiff would have significant lifting restrictions as well as other functional

capacity limitations. R. 787-88, 815-16. The treating physician rule has been described as a two-

step process. See Wallace v. Colvin, 193 F. Supp. 3d 939, 946 (N.D. Ill. 2016); Duran v. Colvin,

No. 13 CV 50316, 2015 WL 4640877, at *8 (N.D. Ill. Aug. 4, 2015). First, the ALJ must

determine whether to give the treating physician’s opinion “controlling weight,” by evaluating if

the opinion is both well supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with other substantial evidence in the record. 20 C.F.R.

§ 404.1527(c)(2); Scott v. Astrue, 647 F.3d 734, 739 (7th Cir. 2011). Second, if the ALJ decides

not to give controlling weight to a treating physician’s opinion, she must evaluate certain




2
  The ALJ found that Plaintiff’s statements about debilitating symptoms were not entirely consistent with
the evidence. R. 28. Plaintiff does not contest this finding in her briefing.
3
  The Social Security Administration modified the treating-physician rule to eliminate the “controlling
weight” instruction. See 20 C.F.R. § 404.1520c (“We will not defer or give any specific evidentiary
weight, including controlling weight, to any medical opinion(s) . . . , including those from your medical
sources.”). However, the new regulations apply only to disability applications filed on or after March 27,
2017. Compare 20 C.F.R. § 404.1527 (“For claims filed (see § 404.614) before March 27, 2017, the rules
in this section apply.”), with 20 C.F.R. § 404.1520c (“For claims filed (see § 404.614) on or after March
27, 2017, the rules in this section apply.”). Plaintiff's application in this case was filed in 2015.
Accordingly, the ALJ was required to apply the treating physician rule when deciding Plaintiff's
application.


                                                    11
  Case: 3:19-cv-50072 Document #: 26 Filed: 09/09/20 Page 12 of 17 PageID #:1270




checklist factors in order to determine how much weight to give to the opinion. Moss v. Astrue,

555 F.3d 556, 562 (7th Cir. 2009). Those factors are: length of treatment relationship and

frequency of examination, nature and extent of the treatment relationship, supportability,

consistency, specialization, and other factors. 20 C.F.R. § 404.1527(c). A treating physician has

greater familiarity with a plaintiff’s conditions and circumstances, and therefore an ALJ may

only discount a treating physician’s opinion based on “good reasons” supported by substantial

evidence in the record. 20 C.F.R. § 404.1527(c)(2); Clifford, 227 F.3d at 870.

       Plaintiff argues that the ALJ erred at the second step of the treating physician rule by

failing to consider the checklist factors under 20 C.F.R. § 404.1527(c). The Commissioner

counters that: 1) the ALJ was not required to consider every single one of the checklist factors so

long as the decision makes clear that the ALJ was aware of and considered many of the factors;

and 2) any error in failing to consider all of the factors was harmless.

       This Court has previously pointed out there are two distinct lines of cases in the Seventh

Circuit addressing whether the ALJ must explicitly consider the checklist factors. True, there are

some cases where the Seventh Circuit has not required the ALJ to explicitly consider the

checklist factors. See, e.g., Collins v. Berryhill, 743 F. App’x 21, 25 (7th Cir. 2018); Schreiber v.

Colvin, 519 F. App’x 951, 959 (7th Cir. 2013). Under this line of cases, the ALJ does not need to

explicitly consider every factor but must “sufficiently account[] for the factors[.]” Schreiber, 519

F. App’x at 959. However, there is a more restrictive line of cases where the Seventh Circuit has

required the ALJ to explicitly consider the factors. See, e.g., Yurt v. Colvin, 758 F.3d 850, 860

(7th Cir. 2014); Campbell v. Astrue, 627 F.3d 299, 308 (7th Cir. 2010); see also Duran, 2015

WL 4640877, at *8-10 (describing the genesis of these two distinct lines of cases). In this

Court’s view, the failure to explicitly analyze each checklist factor is itself a ground for a




                                                  12
    Case: 3:19-cv-50072 Document #: 26 Filed: 09/09/20 Page 13 of 17 PageID #:1271




remand. See, e.g., Kathy P. v. Saul, No. 18 CV 50295, 2020 WL 2571899, at *5 (N.D. Ill. May

21, 2020). However, failing to address every single checklist factor may not require a remand if

the unconsidered factors do not support giving greater weight to the treating physician’s opinion.

See Collins, 743 F. App’x at 25.

                                               1. Dr. Rozman

        In a single paragraph, Plaintiff argues that the ALJ erred in her decision to give little

weight to the opinion of Dr. Rozman. The ALJ listed seven reasons supporting her decision. R.

26-27. Those reasons included that Dr. Rozman’s opinions were internally inconsistent in that he

periodically increased and decreased Plaintiff’s limitations without explanation or recitation to

objective evidence; Dr. Rozman was a pain management specialist and he based his opinions

primarily upon Plaintiff’s subjective complaints of pain; his opinions were contradicted by his

own treatment notes which reflect improvement in Plaintiff’s condition; his opinions were

contradicted by diagnostic testing including the electromyography and nerve conduction study of

Plaintiff’s left upper extremity and the MRIs of Plaintiff’s cervical spine and bilateral shoulders;

and his treatment records included references to Plaintiff performing activities outside the scope

of Dr. Rozman’s listed limitations. Id.

        Plaintiff does not address any of these reasons in her briefing nor does she argue that

these reasons do not constitute substantial evidence supporting the weight she gave to Dr.

Rozman’s opinion. 4 She argues only that if the ALJ had applied the checklist factors required by

step two of the treating physician rule, she would have had to acknowledge that Dr. Rozman had



4
 Plaintiff does make one brief statement that “Dr. Rozman’s records consistently reflect that plaintiff’s
symptoms did not significantly improve with multiple treatments, including physical therapy (TR. 428)
and trigger point injections.” Plaintiff’s Brief at 6, Dkt. 14. However, Plaintiff’s single record citation to a
prescription for physical therapy does not support this statement, and Plaintiff does not cite to any other
evidence in the record for support.


                                                      13
    Case: 3:19-cv-50072 Document #: 26 Filed: 09/09/20 Page 14 of 17 PageID #:1272




been Plaintiff’s treating physician for over seven years. However, as the Commissioner points

out, Plaintiff does not argue how this fact would have overcome the seven specific basis the ALJ

gave for discounting Dr. Rozman’s opinion. 5 Thus, while the ALJ failed to explicitly discuss the

length of Dr. Rozman’s treatment, in light of the seven unrebutted basis given by the ALJ in

support of her decision to given little weight to Dr. Rozman’s opinions, this Court believes that

such error was harmless. See, e.g., Matheson v. Berryhill, No. 16 CV 50356, 2018 U.S. Dist.

LEXIS 9245, at *10 (N.D. Ill. Jan. 22, 2018).

                                          2. Dr. Gunderson

        Plaintiff also alleges that the ALJ erred in giving little weight to Dr. Gunderson’s

opinions. The ALJ gave the following reasoning for assigning little weight to Dr. Gunderson’s

opinion: “his opinion is inconsistent with his treatment records, which note an equivocal MRI of

the right shoulder and a physical examination that was essentially normal except for a positive

speed test[.]” R. 27. Specifically, the ALJ pointed to Dr. Gunderson’s physical examination

findings, which revealed a positive speed test but that Plaintiff retained a full active and passive

range of motion in her bilateral shoulders with no evidence of crepitus or instability, a negative

drop arm sign and 5/5 superspinatus strength bilaterally.

        The ALJ’s reasoning addresses consistency and supportability, two of the five regulatory

factors. Like her argument regarding Dr. Rozman, Plaintiff does not address the ALJ’s stated

reasons for discounting Dr. Gunderson’s opinions. Instead, she argues that the ALJ erred in not

explicitly addressing all five of the checklist factors. It is true that the ALJ did not explicitly

address the length or frequency of the treatment relationship. However, it appears that Plaintiff

saw Dr. Gunderson only three times from March 8, 2017 to April 19, 2017. R. 786, 791, 810.


5
 Moreover, Plaintiff failed to respond to the Commissioner’s argument, and in fact she omitted any
argument related to the weight given to Dr. Rozman’s opinion in her reply brief.


                                                   14
  Case: 3:19-cv-50072 Document #: 26 Filed: 09/09/20 Page 15 of 17 PageID #:1273




This relatively short longitudinal relationship does not support the argument that greater weight

should have been given to Dr. Gunderson’s opinion. In fact, Plaintiff does not argue in her

briefing that the length of treatment supports giving greater weight to Dr. Gunderson’s opinions.

       Plaintiff does argue that because Dr. Gunderson was a specialist, performed physical

examinations and determined that Plaintiff’s symptoms were consistent with thoracic outlet

syndrome, these factors should have been considered. However, Dr. Gunderson was an

orthopedic surgeon. He was originally going to perform surgery on Plaintiff’s left shoulder to

repair the torn labrum, but then decided not to perform such surgery when it appeared that

Plaintiff’s shoulder symptoms worsened only when she performed activities such as riding her

motorcycle. R. 786. Dr. Gunderson felt that Plaintiff’s symptoms may be consistent with a

variant of thoracic outlet syndrome. Dr. Gunderson was not a specialist in this syndrome, and as

such he referred Plaintiff to a vascular specialist. No records from a vascular surgeon appear in

the record. To the extent that Plaintiff’s symptoms were caused by thoracic outlet syndrome, any

functional limitations caused by such condition would be outside Dr. Gunderson’s specialty, and

thus this factor does not support greater weight being given to Dr. Gunderson’s opinion. In fact,

this factor may be an additional basis for discounting Dr. Gunderson’s opinions. Thus, this Court

is confident that if this case were remanded and if the ALJ then explicitly applied the treating

physician rule to Dr. Gunderson’s opinions, she would reach the same result. See, e.g.,

Matheson, 2018 U.S. Dist. LEXIS 9245, at *10.

       C. Playing Doctor

       Finally, Plaintiff argues that the ALJ “played doctor” by relying on Plaintiff’s right

shoulder MRI to discredit Dr. Gunderson’s opinion. This is the only example of “playing doctor”

that Plaintiff refers to in her opening brief. Thus, this Court will confine its analysis to the MRI.




                                                  15
  Case: 3:19-cv-50072 Document #: 26 Filed: 09/09/20 Page 16 of 17 PageID #:1274




Plaintiff’s brief states: “The ALJ stated that plaintiff’[s] shoulder MRI would discredit Dr.

Gunderson’s opinion, but Dr. Gunderson clearly explained that plaintiff[’s] presentation was

potentially consistent with thoracic outlet syndrome.” Plaintiff’s Brief at 6-7, Dkt. 14. She then

cites to Moon v. Colvin, 763 F.3d 718, 722 (7th Cir. 2014) for the proposition that “it is an error

for an ALJ to make conclusions based on MRI findings.” Id.

       There are several problems with this very brief argument. First, it is undeveloped. Is

Plaintiff arguing that an ALJ may never rely on an MRI result to discredit a treating physician’s

opinion? Is she arguing that the ALJ improperly interpreted the MRI? Is she arguing that the

MRI was consistent with thoracic outlet syndrome? It is unclear from this brief argument.

Undeveloped arguments are forfeited. See Crespo, 824 F.3d at 674.

       Forfeiture aside, the Commissioner correctly notes that the ALJ is required to determine

whether the treating doctor’s opinion is supported by medically acceptable clinical and

laboratory diagnostic techniques. 20 C.F.R. § 404.1527(c)(2). Moreover, the ALJ did not

interpret the MRI. She merely repeated the MRI findings as set forth by the interpreting

radiologist, R. 789, and the interpretation given by Dr. Gunderson. R. 786 (“[Her] MRI is

somewhat equivocal. There is no rotator cuff tear, small possible superior labral tear, but no

other major findings.”). Both refer to the right shoulder MRI as “equivocal.” Simply

paraphrasing the impression of the doctor who reviewed an MRI is not improper “doctor

playing.” See, e.g., Michael B. v. Berryhill, No. 18 C 236, 2019 WL 2269962, at *7 (N.D. Ill.

May 28, 2019); Turner v. Astrue, 390 Fed. App’x. 581, 584-85 (7th Cir. 2010); Brown v.

Barnhart, 289 F. Supp. 2d 773, 791 (E.D. Wis. 2004) (“However, the ALJ did not interpret the

MRI; she simply paraphrased the impression of [the doctor] who reviewed the MRI….While




                                                 16
  Case: 3:19-cv-50072 Document #: 26 Filed: 09/09/20 Page 17 of 17 PageID #:1275




ALJs are forbidden to play doctor and make their own medical findings, they must discuss and

weigh the medical evidence.”)

                                       VI. Conclusion

       For the foregoing reasons, Plaintiff’s motion for summary judgment is denied, and the

Commissioner’s motion for summary judgment is granted. The decision of the Commissioner is

affirmed.


Date: September 9, 2020                            By:    ___________________________
                                                          Lisa A. Jensen
                                                          United States Magistrate Judge




                                              17
